Case 2:20-mc-00076-MWF-MRW Document 13-6 Filed 09/02/20 Page 1 of 4 Page ID #:313




             EXHIBIT Q
Case 2:20-mc-00076-MWF-MRW Document 13-6 Filed 09/02/20 Page 2 of 4 Page ID #:314




 1   BREF
     Alexandra Mayers
 2   480 W. Bonanza Road
     Las Vegas, NV 89106
 3   818-804-8739
     alexandramayers@yahoo.com
 4
     Defendant, In Proper Person
 5

 6                       EIGHTH JUDICIAL DISTRICT COURT
 7                                    CLARK COUNTY, NEVADA
 8
     Jennifer Brochey Randazza
 9                                                            Case No.: A-14-699072-C
                           Plaintiff(s),                      Dept. No.: 32
10
            vs.
11
     Alexandra Mayers
12
                           Defendant(s).
13

14                                                BRIEF
15          It appears that in the wake of Randazza Legal Group’s order by Nevada Arbitrator
16   Stephen E. Haberfeld to pay gay pornographic production studio $600K + for “clear and serious
17   breaches of fiduciary duty” (JAMS #1260002283) , Marc Randazza with the assistance of his
18   associate Ari Scott Bass aka Michael Whiteacre have launched a music production label named
19   Randazza Records.
20          As of October 25th 2015, though Marc Randazza of Randazza Legal Group is clearly
21   aware of copyright legislation being that his lawfirm has been involved in a multitude of legal
22   cases revolving around copyright issues, Randazza’s associate Ari Scott Bass aka Michael
23   Whiteacre breached copyright legislation and stole (utilized without my authorization) an audio
24   track of a musical piece (a song) that I, Alexandra Mayers, wrote, performed and produced
25
                                            Page 1 of 3



                                                                                          Exhibit Q
Case 2:20-mc-00076-MWF-MRW Document 13-6 Filed 09/02/20 Page 3 of 4 Page ID #:315




 1   independently entitled “Choice”. My musical work was clearly being used in effort to promote

 2   Randazza Records on soundcloud.com (exhibit A).

 3              Ari Scott Bass aka Michael Whiteacre posted several tweets on his account

 4   @MrWhiteacre (exhibit B) utilizing my musical work in effort to draw attention to Randazza

 5   Records on soundcloud.com as did Randazza and Bass / Whiteacre’s associates Sean Matthew

 6   Tompkins (aka @TRPWL on twitter) (exhibit C) and Tristan Stadtmuller ( currently

 7   @Blue_Balled on twitter) (exhibit D).

 8              I, Alexandra Mayers, notified Soundcloud.com of the situation and breach of copyright

 9   law, and soundcloud.com promptly removed my stolen musical works.

10              Marc Randazza, Ari Scott Bass aka Michael Whiteacre, Sean Matthew Tompkins and

11   Tristan Stadtmuller have been named on a Las Vegas, Nevada police report (#

12   LLV150429002666) for consistently stalking, intimidating and harassing me both online and

13   offline.

14              Randazza Legal Group and their associates Bass / Whiteacre, Tompkins & Stadtmuller

15   have an unhealthy obsession and fixation with me. Of the above mentioned parties, I’ve only

16   encountered physically one (Bass / Whiteacre) on an occasion close to 5 years ago. All above

17   mentioned parties have made attempts to force physical encounters with me via threats and

18   intimidation, but have been unsuccessful. I believe that Randazza Legal Group is abusing the

19   United States court and legal system in effort to force me into a physical confrontation with the

20   above mentioned parties in effort to physically assault me and/or end my life.

21              DATED this 27th day of October, 2015.

22                                                  Pursuant to NRS 53.045, I declare under penalty of
                                                    perjury that the foregoing is true and correct.
23
                                                    Alexandra Mayers
24                                                  /s/ Alexandra Mayers
                                                    Defendant, In Proper Person
25
                                               Page 2 of 3



                                                                                            Exhibit Q
Case 2:20-mc-00076-MWF-MRW Document 13-6 Filed 09/02/20 Page 4 of 4 Page ID #:316




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                 Page 3 of 3



                                                                  Exhibit Q
